Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The Claims:
	In claim 1, line 3, delete “an effective amount of protease; an effective amount of amylase;” and insert – from about 0.01 wt.% to about 20 wt.% of a protease and an amylase enzyme; --.
	In claim 1, line 5, before “a sodium” insert – from about 5 wt.% to about 45 wt.% of --.
	In claim 1, line 7, before “one” insert – from about 0.01 wt.% to about 25 wt.% of a nonionic surfactant and --.
	In claim 1, line 7, after “surfactants” delete “; and one or more of” and insert -- , wherein the nonionic surfactant comprises --.
	In claim 15, line 11, after “dye” insert -- , wherein the detergent composition is free of linear alkyl benzene sulfonate --.  
	In claim 27, line 2, before “detergent” delete “a” and insert – the --.

	In claim 27, line 2, before “sink” insert – a --.
	In claim 27, line 3, delete “wherein the detergent composition comprises one or more amphoteric surfactants, sodium olefin sulfonate and a sodium lauryl ether sulfate present in a ratio of about 4 parts of said sodium olefin sulfonate to about 1 part of said sodium lauryl ether sulfate, and protease and/or amylase that act synergistically together;”. 
	In claim 27, line 8, delete “, and wherein said detergent composition is free of linear alkyl benzene sulfonate”.
In claim 31, line 3, delete “an effective amount of protease; an effective amount of amylase;” and insert – from about 0.01 wt.% to about 20 wt.% of a protease and an amylase enzyme; --.
	In claim 31, line 5, before “a sodium” insert – from about 5 wt.% to about 45 wt.% of --.
	In claim 31, line 7, before “one” insert – from about 0.01 wt.% to about 25 wt.% of --.
In claim 31, line 7, after “betaine” delete “; and one or more of” and insert -- , wherein the nonionic surfactant comprises --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-15, 19-26, 31, and 33-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-30, directed to the process of making or using an allowable product, previously withdrawn from 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 20, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Vandenberghe et al (US 2018/0087007).  Vandenberghe et al teach a field of hand dishwashing comprising from 10 to 30% by weight of the composition of an anionic surfactant selected from the group comprising an alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof; from 2.5 to 10% by weight of the composition of an amine oxide; from 2.5 to 10% of the composition of a betaine; from 0.001% to 0.5% by weight of a protease; and optionally, an additional enzyme selected from the group consisting of amylase, lipase, and mixtures thereof. See paras. 13-20.  However, Applicant has provided comparative data in the instant specification which is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew can be reached on (571) 272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



 
/G.R.D/December 12, 2021